DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.


Information Disclosure Statement
The listing of references in the Response to Office Action that was filed 11/22/2021 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, the list of reference to consider "must be 

 
Remarks
Claims 1-3, 5-16 and 18-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-3, 8-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (‘Barr’ hereinafter) (Barr et al., "Building fault-tolerant applications on AWS," Amazon Web Services (2011): 1-15) in view of Barr (‘Barr2’ hereinafter) (Barr, "Introducing The Amazon Linux AMI," AWS News Blog, Sept. 14 2010, https://aws.amazon.com/blogs/aws/introducing-amazon-linux-ami/) and further in view of Kumarasamy et al. (‘Kumarasamy’ hereinafter) (Publication Number 20130262638).

As per claim 1, Barr teaches
A system configured to migrate an installed application to a cloud location, the system comprising: (see Introduction)
[…]
wherein the cloud computing system […] a template from a plurality of templates to provision within the cloud computing system, (template call an Amazon Machine Image (AMI) and AMI used to create server resources of Amazon Elastic Compute Cloud (EC2) instances, page 4)
wherein each template of the plurality of templates comprises a plurality of computing parameters for provisioning a cloud computing instance, (AMIs contain common software configurations and instance types that match amount of memory and computing power for application, pages 4-5)
[…] 
compare the one or more computing parameters with characteristics associated with one or more templates of the plurality of templates; select, based at least in part on the comparison, one of the plurality of templates to be provisioned; (AMI template  where instances types are chosen to match memory and computing power needed for application, page 4)
request the cloud computing system to provision an instance of the selected template within the cloud computing system; (create an AMI instance, page 5)
cause installation of an instance of the first application on provisioned instance of the selected template; (install required software requirements for application, page 5)
[…]. 
Barr does not explicitly indicate “provides an interface for selecting”
However, Barr2 discloses “provides an interface for selecting” (Request Instances Wizard to choose an AMI, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr and Barr2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a simple starting point for launching Linux applications inside an Amazon EC2 instance (Barr2, page 1). This gives the user the advantage of having an easy to use, regularly maintained, and optimized EC2 environment.

Neither Barr nor Barr2 explicitly indicate “one or more first computing devices comprising computer hardware and in communication with a cloud computing system”, “the one or more first computing devices configured to: retrieve one or more computing parameters associated with production data, a client computing device, or a first application, wherein: the production data was generated by the first application executed by the client computing device within a primary storage subsystem, and stored on one or more storage devices, and a secondary copy of the production data is stored in one or more storage devices within a secondary storage subsystem;”, “and initiate a data restore operation to restore at least a portion of the secondary copy from the one or more storage devices within the secondary storage subsystem to the cloud computing system”.
However, Kumarasamy discloses “one or more first computing devices comprising computer hardware and in communication with a cloud computing system,” (migration system connects to cloud service provider and requests provision of new virtual machine with desired configuration, paragraph [0068]), “the one or more first computing devices configured to: retrieve one or more computing parameters associated with production data, a client computing device, or a first application,”  (application-specific settings/configurations, paragraph [0063]), “wherein: the production data was generated by the first application executed by the client computing device within a primary storage subsystem,” (application data and metadata, production data and metadata, paragraph [0045]), “and stored on one or more storage devices, and a secondary copy of the production data is stored in one or more storage devices within a secondary storage subsystem;” (migration module performs storage and manipulation of application related data, paragraph [0039]; data migration component performs snapshot or backup of production data and metadata, paragraph [0045]), “and initiate a data restore operation to restore at least a portion of the secondary copy from the one or more storage devices within the secondary storage subsystem to the cloud computing system” (application data, metadata, and /or other production data copied from the production store, paragraphs [0072]-[0073]; restore data and metadata from non-production copy of the production data, paragraphs [0071]&[0074]-[0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 2, Barr teaches
the one or more computing parameters specify one or more of: a version of application, a type of operating system (OS), a version of operating system (OS), a type of central processing unit (CPU), a type of random access memory (RAM), or an amount of disk storage. (AMIs contain common software configurations and instance types that match amount of memory and computing power for application, pages 4-5)

As per claim 3, Barr teaches
the characteristics associated with the plurality of templates include one or more of: a version of application, a type of operating system (OS), a version of operating system (OS), a type of central processing unit (CPU), a type of random access memory (RAM), or an amount of disk storage. (AMIs contain common software configurations and instance types that match amount of memory and computing power for application, pages 4-5)

As per claim 8,
Neither Barr nor Barr2 explicitly indicate “the one or more first computing devices are further configured to cause installation of an instance of a data agent associated with the first application on the provisioned instance of the selected template”.
However, Kumarasamy discloses “the one or more first computing devices are further configured to cause installation of an instance of a data agent associated with the first application on the provisioned instance of the selected template” (install information management agent onto provisioned virtual machine, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 9,
Neither Barr nor Barr2 explicitly indicate “the instance of the data agent is configured to initiate the data restore operation of at least a portion of the secondary copy of the production data”.
However, Kumarasamy discloses “the instance of the data agent is configured to initiate the data restore operation of at least a portion of the secondary copy of the production data” (information management agent can restore production data onto virtual machine from non-production copy of the data, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 10,
Neither Barr nor Barr2 explicitly indicate “the first application is a database application”.
However, Kumarasamy discloses “the first application is a database application” (application may be database applications, paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 12,
Neither Barr nor Barr2 explicitly indicate “the one or more first computing devices are further configured to, subsequent to the data restore operation of at least a portion of the secondary copy, remove the first application from the client computing device”.
However, Kumarasamy discloses “the one or more first computing devices are further configured to, subsequent to the data restore operation of at least a portion of the secondary copy, remove the first application from the client computing device” (once virtual machine is created it may replace the physical machine, paragraph [0024], note that one of skill in the art would know that replacement could mean removal as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 13, Barr teaches
the instance of the first application installed on the provisioned instance of the template is executed by the provisioned instance. (launch the AMI and application can begin receiving requests, page 5)

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 15,
Neither Barr nor Barr2 explicitly indicate “the remote computing system is hosted by an entity different than one or more entities that host the primary storage subsystem and the secondary storage subsystem”.
However, Kumarasamy discloses “the remote computing system is hosted by an entity different than one or more entities that host the primary storage subsystem and the secondary storage subsystem” (cloud service network includes cloud services operated by different cloud computing service vendors, paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2 and Kumarasamy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing an easier way to transition existing application servers to a different, more cost-effective vendor (Kumarasamy, paragraph [0008]). This gives the user the advantage of not having to spend substantial time and energy designing and deploying comparable virtualization or cloud service platforms.

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claims 8-9 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 13 and is similarly rejected.


Claims 5-7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (‘Barr’ hereinafter) (Barr et al., "Building fault-tolerant applications on AWS," Amazon Web Services (2011): 1-15) in view of Barr (‘Barr2’ hereinafter) (Barr, "Introducing The Amazon Linux AMI," AWS News Blog, Sept. 14 2010, https://aws.amazon.com/blogs/aws/introducing-amazon-linux-ami/) and further in view of Kumarasamy et al. (‘Kumarasamy’ hereinafter) (Publication Number 20130262638) and further in view of Sapuram et al. (‘Sapuram’ hereinafter) (Publication Number 20140280966).

As per claim 5,
Neither Barr, Barr2, nor Kumarasamy explicitly indicate “a first parameter of the one or more computing parameters specifies a required attribute and a second parameter of the one or more computing parameters specifies a desired attribute”.
However, Sapuram discloses “a first parameter of the one or more computing parameters specifies a required attribute and a second parameter of the one or more computing parameters specifies a desired attribute” (business application resource needs, paragraph [0078]; comparison can include bandwidth desired, paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2, Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 6,
Neither Barr, Barr2, nor Kumarasamy explicitly indicate “the one or more first computing devices are further configured to, as part of the comparison, consult a list associated with the first application that specifies the one or more computing parameters”.
However, Sapuram discloses “the one or more first computing devices are further configured to, as part of the comparison, consult a list associated with the first application that specifies the one or more computing parameters” (business application resource needs, paragraph [0078]; see also paragraphs [0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2, Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 7,
Neither Barr, Barr2, nor Kumarasamy explicitly indicate “the one or more first computing devices are further configured to consult a second list stored in association with a second application executing on the client computing device, the second list specifying one or more second computing parameters associated with hosting of the second application”.
However, Sapuram discloses “the one or more first computing devices are further configured to consult a second list stored in association with a second application executing on the client computing device, the second list specifying one or more second computing parameters associated with hosting of the second application” (business application resource needs and cloud provider/vendor platform offerings, paragraph [0078]; see also paragraphs [0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2, Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 11,
Neither Barr, Barr2, nor Kumarasamy explicitly indicate “the one or more first computing devices are configured to compare the characteristics associated with the plurality of templates with at least the one or more computing parameters based on a matching algorithm”.
However, Sapuram discloses “the one or more first computing devices are configured to compare the characteristics associated with the plurality of templates with at least the one or more computing parameters based on a matching algorithm” (business application resource needs and cloud provider/vendor platform offerings, paragraph [0078]; closest matched cloud service and providers, paragraph [0082]; see also paragraphs [0088],[0124]&[0127]-[0128] and figures 8b&9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barr, Barr2, Kumarasamy and Sapuram because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to manage numerous transactions associated with cloud service providers and cloud services in an effective and efficient manner (Sapuram, paragraph [0012]). This gives the user the advantage of more easily adapting to changes in computing requirements.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6-7 and is similarly rejected.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Barr and Barr2 references, in combination with the previously cited references, teach the amended claim language as shown in the rejections above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198